           Case 9:20-cv-00075-DLC Document 7 Filed 08/07/20 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  ANTHEL LAVAN BROWN,
                                                       CV 20–75–M–DLC
                   Petitioner,

     vs.                                                     ORDER

  LYNN GUYER; ATTORNEY
  GENERAL OF THE STATE OF
  MONTANA,

                   Respondents.

      Before the Court is the Findings and Recommendations of Magistrate Judge

Kathleen L. DeSoto, entered on June 10, 2020. (Doc. 3.) Judge DeSoto

recommends dismissing Petitioner Anthel LaVan Brown’s Petition for Writ of

Habeas Corpus as second or successive and denying a certificate of appealability.

(Id.) On June 15, 2020, Brown requested an extension of time to file his

objection, which the Court granted. (Docs. 4, 5.) On July 15, 2020, Brown filed

a document styled as a Motion for Appointment of Counsel and for a Certificate of

Appealability. (Doc. 6.) As the deadline to object has now run (see Doc. 5), and

Brown has made no other filings, the Court construes the Motion for Appointment

of Counsel and for a Certificate of Appealability as his objection to the Findings

and Recommendations.

                                         -1-
          Case 9:20-cv-00075-DLC Document 7 Filed 08/07/20 Page 2 of 5



       Brown is entitled to de novo review of those findings to which he

specifically objects. 28 U.S.C. § 636(b)(1)(C). Absent objection, the Court

reviews for clear error. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th

Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error

review is “significantly deferential” and exists if the Court is left with a “definite

and firm conviction that a mistake has been committed.” United States v. Syrax,

235 F.3d 422, 427 (9th Cir. 2000) (citations omitted).

                                          BACKGROUND

       In 1976, Brown pleaded guilty to felony theft, deliberate homicide, sexual

intercourse without consent, robbery, and aggravated assault. (Doc. 1 at 2–3.)

See also Matter of Brown, 605 P.2d 185, 186 (Mont. 1980). The trial court in

Gallatin County accepted his plea and immediately sentenced him to the Montana

State Prison for 190 years. (Id. at 3.)

       Since then, Brown has filed two federal habeas petitions attacking his

conviction.1 In the first, he challenged the validity of his pleas. Brown v. Crist,

492 F. Supp. 965 (D. Mont. July 7, 1980). Judge Russell Smith denied the

petition, id. at 970, and the Ninth Circuit affirmed, Brown v. Crist, 654 F.2d 728



1 As Judge DeSoto notes, Brown has also filed several habeas petitions challenging the
administrative decisions of the Montana Board of Pardons and Parole. (Doc. 3 at 2 n.2.)

                                              -2-
         Case 9:20-cv-00075-DLC Document 7 Filed 08/07/20 Page 3 of 5



(Table) (9th Cir. 1981). In the second, Brown contended that the state trial court

erred by accepting his pleas, because it should have recognized—and protected

Brown from—his mental illness. Brown v. Guyer, No. CV-19-09-H-DLC, Pet.

(D. Mont. Jan. 14, 2019). This Court denied the petition, explaining that 28

U.S.C. § 2244(b)(2)(B)(ii) barred its jurisdiction to review his second or successive

plea for habeas relief. Brown v. Guyer, No. CV-19-09-H-DLC, Or. Dismissing

Pet. (D. Mont. Apr. 8, 2019).

                                       DISCUSSION

      A petition is second or successive “if it raises claims that were or could have

been adjudicated on their merits in an earlier petition.” Cooper v. Calderon, 274

F.3d 1270, 1273 (9th Cir. 2001). The Antiterrorism and Effective Death Penalty

Act requires that successive habeas petitions be dismissed unless they fall within

an exception outlined in 28 U.S.C. § 2244(b)(2). Woods v. Carey, 525 F.3d 886,

888 (9th Cir. 2008). Still, even if a petitioner can demonstrate that he qualifies

for an exception, “he must seek authorization from the court of appeals before

filing his new petition with the district court.” Id. (citing 28 U.S.C. § 2244(b)(3)).

      Brown’s instant application for habeas relief alleges five constitutional

claims. (See Doc. 1-1 at 1 (alleging Fourth, Fifth, Sixth, Eighth, and Fourteenth

Amendment violations).) Nothing in the record indicates that Brown has sought

                                         -3-
         Case 9:20-cv-00075-DLC Document 7 Filed 08/07/20 Page 4 of 5



leave from the Ninth Circuit to file his successive petition. Indeed, in his

objection to Judge DeSoto’s Findings and Recommendations, Brown simply

rehashes his factual arguments, but fails to address—or even acknowledge—the

jurisdictional bar against successive habeas petitions like this one. (Doc. 6.)

Ignore the issue as he may, this Court simply has no jurisdiction to hear his claims

unless and until the Ninth Circuit so authorizes. Therefore, reviewing de novo,

the Court agrees with Judge DeSoto that Brown’s petition should be dismissed.

      Additionally, the Court agrees that a certificate of appealability should be

denied. Brown fails to “sho[w] that reasonable jurists could debate whether . . .

[his] petition should have been resolved in a different manner or that the issues

presented [are] adequate to deserve encouragement to proceed further.” See

Miller-El v. Cockrell, 537 U.S. 332, 336 (2003) (citation and internal quotation

marks omitted). A clear answer exists to the jurisdictional question presented

here—as it did in Brown’s previous petition before this Court: without the Ninth

Circuit’s authorization, the Court is without power to hear further § 2254 claims as

they relate to Brown’s 1976 conviction.

                                       ORDER

      For the foregoing reasons, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendations (Doc. 3) IN FULL. Consequently, IT IS

                                          -4-
        Case 9:20-cv-00075-DLC Document 7 Filed 08/07/20 Page 5 of 5



ORDERED that Brown’s Petition (Doc. 1) is DISMISSED for lack of jurisdiction.

The Clerk shall enter, by separate document, a judgment of dismissal. IT IS

FURTHER ORDERED that a certificate of appealability is DENIED. Finally, IT

IS ORDERED that all pending motions, including the Motion to Appoint Counsel

(Doc. 6), are DENIED AS MOOT.

      DATED this 7th day of August, 2020.




                                       -5-
